Title: To Thomas Jefferson from Augustine Davis, 1 December 1791
From: Davis, Augustine
To: Jefferson, Thomas



Honored Sir
Richmond, Decemr. 1st. 1791

Yesterday an express arrived here with the following melancholy account, contained in a letter from Harry Innes, Esqr. to Col. James Innes, dated the 13th. Novr. 1791, and which I take the liberty to communicate to you, least the particulars should not reach Philadelphia before this arrives.
“This letter by your fellow soldier Colo. Gist, will probably give you the first information of the defeat of General St. Clair, on the 4th instant, within 15 miles of the Miami village, and 98 of fort Washington, his point of departure from the Ohio. The loss upon this occasion is about 600 killed and wounded (nearly equal to Braddock’s defeat) with 7 pieces of artillery, and all the stores.—St. Clair, it is said, had about 1200 men, had reasons to expect an attack, kept his men under arms all night, drawn up in a square. The attack commenced about the dawn of day on all the lines, but principally on the rear line, which was composed of the militia. The Indians gave one fire, and rushed on Tommahawk in hand. The militia gave way to the Centre, and before the artillery could be brought into action, the matrosses were all killed, and it fell into the hands of the enemy. It was soon retaken, but remained useless for the want of men to manage the pieces. The action continued obstinately until 9 o’Clock, when our army gave way. St. Clair rallied his men and brought them off in tolerable order, with most of the wounded, to fort Jefferson, 30 miles in the rear of the action, where, we are informed, they remain closely cooped, and almost starved, living on poor pack horses. The enemy pursued 5 miles.—An effort is now making to go from this district to the relief of fort Jefferson, which I fear will fall into the hands of the enemy, before we can effect the plan; it is from this place 160 miles, we must carry provision. We have to fit ourselves with Clothes on account of the advanced season of the year, which will require two or three days.—A number of our respectable characters are stepping forth upon this occasion. And so great is the impulse, that I shall go as a private, confident of the good effect the example will have. It will be a trip  of 15 or 18 days, but will not move from the Ohio unless we are at least 1000 strong; for the enemy having taken 100 bullocks and a great quantity of flour may remain in the neighbourhood of fort Jefferson, expecting a reinforcement to come forward, and if they should be in sufficient strength, give them battle.—The return of the officers killed and wounded is as follows: General Butler, 1 Lieutenant Colonel, 4 Majors, 11 Captains, 10 Lieutenants, 9 Ensigns, 1 Surgeon, Total 37.—Wounded, 2 Lieutenant Colonels, 1 Major, 11 Captains, 6 Lieutenants, 6 Ensigns, 1 surgeon, Total 27.—Among the wounded, Col. Gibson, supposed mortally, also Col. Darke. General St. Clair had many escapes. It is said he had 8 balls through his Clothes.”—I have the Honor to be Sir, Yr Obt. Servant,

Augustine Davis

